Citation Nr: 9916872	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-41 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peptic esophagitis 
with reflux, hiatal hernia and functional bowel disease, to 
include service connection secondary to the veteran's 
service-connected gastro-intestinal disability.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include service connection secondary to the 
veteran's service-connected gastro-intestinal disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1972.

In a rating decision dated in September 1989, the Department 
of Veterans Affairs (VA), Regional Office (RO) denied service 
connection for status post recurrent small bowel obstruction 
with secondary adhesions, gastrectomy, peptic esophagitis 
with reflux, duodenal ulcer, hiatal hernia and functional 
bowel disease and anxiety and tension with secondary 
headaches.  The veteran subsequently perfected an appeal of 
that decision.  In a November 1990 rating decision, the RO 
granted service connection for duodenal ulcer with secondary 
adhesions, recurrent small bowel obstruction gastrectomy, and 
2/3 gastrectomy and Roux-en-Y, and assigned a 40 percent 
rating for that disability, effective in March 1989.  In 
March 1991, the RO implemented the decision of the hearing 
officer to grant a 60 percent evaluation for duodenal ulcer 
with secondary adhesions, recurrent small bowel obstruction 
and 2/3 gastrectomy and Roux-en-Y, effective in March 1989.  

Thus, the issues of entitlement to service connection for 
peptic esophagitis with reflux, hiatal hernia and functional 
bowel disease and anxiety and tension with secondary 
headaches, to include service connection secondary to the 
veteran's service-connected gastro-intestinal disability, 
remain on appeal.  

The Board of Veterans' Appeals (Board) also notes that 
service connection was granted for post-operative ventral 
hernia in a rating decision dated in April 1991 and a 
noncompensable rating was assigned for that disability, 
effective in March 1989.  A January 1992 determination of the 
RO, denied entitlement to a total rating based on individual 
unemployability (IU) due to service-connected disabilities; 
and the veteran later perfected an appeal of that decision. 

In reviewing the record, the Board observes that although it 
was not listed in the issues portion of the September 1992 
rating decision, the veteran's claim for service connection 
for chronic pancreatitis was also denied by the RO at that 
time.  In October 1992, the veteran's accredited 
representative submitted a statement requesting that the RO 
make a decision regarding the veteran's claim for entitlement 
to service connection for a pancreatic condition secondary to 
his service-connected disability "should there arise a need 
to enter this claim into an appellate status as well."  
Thus, it appears that the veteran's representative was not 
aware that service connection had been denied for chronic 
pancreatitis in the September 1993 rating decision.  
Additionally, review of the claims file does not reveal a 
copy of a letter notifying the veteran of such decision in 
accordance with the provisions of 38 C.F.R. § 3.104(f) 
(1998).  Under the circumstances, such notice should be sent 
to the veteran to afford him an opportunity to appeal the 
September 1992 decision regarding the claim for service 
connection for a pancreatic condition to the Board.


REMAND

Initially, the Board notes that evidence pertinent to the 
service connection claims on appeal was received after the 
last supplemental statement of the case addressing those 
claims.  Therefore, the case should be remanded to he RO.  

In a December 1990 letter, a private physician, Daniel H. 
Golwyn, M.D., related that he treated the veteran for anxiety 
and depression, related primarily to his bowel obstructions.  
In light of that evidence, the Board finds that the RO should 
schedule the veteran for a VA examination for the purpose of 
determining the etiology of any acquired psychiatric 
disorder.  

Additionally, Dr. Golwyn related that the veteran was, in his 
opinion, totally and permanently disabled from any occupation 
because of his recurrent bowel obstructions and chronic 
anxiety and depression.  In light of the opinion, the Board 
finds that a VA physician should address the effects of the 
veteran's service-connected disabilities on his ability to 
work.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  Therefore, the case is 
REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his appeal.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for the disabilities at 
issue in this case.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran which the RO has not already 
attempted to obtain.  

3.  In order to obtain VA medical records 
that it appears have not been requested 
previously, the RO should also attempt to 
secure copies of all VA medical records 
pertaining to the veteran dated prior to 
June 1990, from June 1991 to January 
1992, and from August 1993 to the 
present.  

4.  To ensure that any pertinent evidence 
in the possession of the Social Security 
Administration has been reviewed, the RO 
obtain a copy of any decision of the 
Social Security Administration pertaining 
to the veteran and copies of all medical 
records associated with such decision or 
with a claim for disability benefits.   

5.  If the veteran has a Chapter 31 
(VR&E) folder, that folder should be 
associated with the claims file.  

6.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected disabilities.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination "without good 
cause."  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file prior to 
the examination.  The examination should 
include all necessary tests and studies.  
The examiner should also comment on the 
effects if any, of the veteran's service-
connected disabilities on his ability to 
work and maintain employment, noting the 
effects of any nonservice-connected 
disorders on his ability to work.  

7.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any psychiatric disorder.  It is 
requested that the examiner review the 
veteran's entire claims file prior to the 
examination.  If the veteran fails to 
report for the examination, the claims 
file should be referred to the 
appropriate physician to review the 
claims file and respond to the questions 
set forth below.  The examiner is 
requested to comment on the relationship, 
if any, that exists between any acquired 
psychiatric disorder and the veteran's 
service-connected gastro-intestinal 
disability.  The examiner should also 
provide rationales for his or her 
opinions.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence received since the last 
supplemental statement of the case.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


